Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/765,627 CUP HOLDER filed on 3/31/2022.  Claims 1-10 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 3/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,293,733 to Kong et al.
	With regards to claim 1, the patent to Kong et al. discloses a device having a holder main body (10) defining a recess (11) for accommodating a container therein and an arm receiving groove (14) extending vertically and communicating with the recess;
at least one arm including an upper arm piece (30b, 22, 21) partly received in the arm receiving groove and supported by the holder main body at an upper end thereof, a lower arm piece (30a) partly received in the arm receiving groove and supported at a lower end thereof by the holder main body in a vertically movable manner, and a thin-walled portion that forms a hinge joint (See Figure 7F, 7E) between a lower end of the upper arm piece and an upper end of the lower arm piece, in such a manner that the hinge joint allows the arm to be moveable between an initial position projecting into the recess and a most extended position located outward of the initial position; and a spring (Col. 1, lines 60-63) that urges the arm towards the initial position.
	With regards to claim 2, Kong et al. teaches wherein the lower end of the upper arm piece and/or the upper end of the lower arm piece are provided with a bulging potion (22) protruding inward beyond the hinge joint on a side part of the hinge joint.
	With regards to claim 3, Kong et al teaches wherein one of the hinge joint (30b) and the bulging portion (22) is provided as a pair so as to be separated from each other on either side, and the other of the hinge joint and the bulging portion is positioned between the pair.
	With regards to claim 8, Kong et al. teaches wherein the upper arm piece includes a main wall facing inward and a pair of side walls extending outward from side edges of the main wall, respectively.
	With regards to claim 9, Kong et al. teaches wherein the side wall of the upper arm piece is provided with a stopper (21) that engages the lower arm piece to define the initial position.
	With regards to claim 10, Kong et al. teaches wherein the arm is made of an integrally molded product made of a resin material. (See Col. 3, lines 4-14).


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not teach wherein the upper end of the upper arm piece is supported by a pair of side surfaces defining the arm receiving groove via a pin slot engagement portion, and the spring includes a torsion coil spring wound around a first guide pine of the pin slot engagement portion and having a first end engaged by the upper end of the upper arm piece and a second end engaged by the holder main body to provide a rotational biasing force that urges the upper end of the upper arm piece outward and the lower end of the upper arm piece inward.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/29/22